 

--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

THIS AGREEMENT

made as of 16th day of March, 2006



B E T W E E N:

> SINO SILVER CORP

., a corporation incorporated under the laws of the State of Nevada,
(hereinafter called the "Seller")



OF THE FIRST PART;

> and -
> 
> SANHE SINO-TOP RESOURCES AND TECHNOLOGIES, LTD
> 
> ., a limited liability company and joint venture organized and existing under
> the laws of the People's Republic of China,
> 
> 
> 
> (hereinafter called "Sino-Top")

OF THE SECOND PART;

> SILVER DRAGON RESOURCES INC

., a corporation incorporated under the laws of the State of Delaware,



(hereinafter called the "Buyer")

OF THE THIRD PART.

ARTICLE 1
INTERPRETATION

Section 1.01 Definitions

Whenever used in this Agreement, unless there is something in the subject matter
or context inconsistent therewith, the following words and terms shall have the
respective meanings ascribed to them in this Section 1.01:

"Agreement" means this Asset Purchase Agreement and all instruments supplemental
hereto or in amendment or confirmation hereof; "hereof", "hereto" and
"hereunder" and similar expressions mean and refer to this Agreement and not to
any particular Article or Section; "Article" or "Section" means and refers to
the specified article or section of this Agreement;

"Business Day" means any day, other than a Saturday, Sunday or statutory or
civic holiday in the Province of Ontario or in the United States;

"U.S. Closing" means the completion of the sale to, and purchase by the Buyer
of, the Purchased Assets hereunder by the transfer and delivery of all required
closing documents and the payment of the portion of the Purchase Price as
required pursuant to Section 2.02(b);

--------------------------------------------------------------------------------



"Final Closing" means the completion of the sale to, and purchase by the Buyer
of, the Purchased Assets hereunder by the transfer and delivery of documents of
title thereto and the payment of the Purchase Price therefore as contemplated
hereby;

"U.S. Closing Date" means the 20th day of May, 2006 or such other Business Day
as the Parties may agree as the date upon which the U.S. Closing shall take
place;

"Closing Time" means 2:00 o'clock in the afternoon on the U.S Closing Date or
the Final Closing Date (as the case may be) or such other time on such dates as
the Parties may agree as the time at which the Closing shall take place;

"Parties" means the Seller, Sino-Top and the Buyer collectively, and "Party"
means any one of them;

"Payment" has the meaning ascribed thereto in Section 2.02 of this Agreement;

"Person" includes an individual, corporation, partnership, joint venture, trust,
unincorporated organization, the Crown or any agency or instrumentality thereof
or any other juridical entity;

"Purchase Price" means the purchase price to be paid by the Buyer to the Seller
for the Purchased Assets as provided in Section 2.01 hereof;

"Purchased Assets" means the following, as more particularly described in
Schedule "B":

> (a) Sino-Top Shares - a sixty percent (60%) equity interest in Sanhe Sino-Top
> Resources and Technologies, Ltd. ("Sino-Top");
> 
> (b) Contracts - all right, title and interest of the Seller in, to and under,
> and the full benefit of a certain Joint Venture Contract made as of the 27th
> day of January 2005, a copy of which is set out in Schedule "H".

Section 1.02 Gender and Number

In this Agreement, words importing the singular include the plural and vice
versa and words importing gender include all genders.

Section 1.03 Entire Agreement

This Agreement, including Schedules "A" to "K" hereto, together with the
agreements and other documents to be delivered pursuant hereto, constitute the
entire agreement between the Parties pertaining to the subject matter hereof and
supersede all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the Parties and there are no warranties,
representations or other agreements between the Parties in connection with the
subject matter hereof except as specifically set forth herein and therein. No
supplement, modification or amendment to this Agreement and no waiver of any
provision of this Agreement shall be binding on any Party unless executed by
such Party in writing. No waiver of any of the provisions of this

- 2 -

--------------------------------------------------------------------------------



Agreement shall be deemed or shall constitute a waiver of any other provision
(whether or not similar) nor shall such waiver constitute a continuing waiver
unless otherwise expressly provided.

Section 1.04 Article and Section Headings

Article and Section headings contained herein are included solely for
convenience, are not intended to be full or accurate descriptions of the content
thereof and shall not be considered part of this Agreement.

Section 1.05 Schedules

The following Schedules are an integral part of this Agreement:

Schedule "A" - Seller's Attorney's Escrow Agreement
Schedule "B" - Description of Purchased Assets
Schedule "C" - Consent of Majority of Sino-Top Shareholders
Schedule "D" - Consent of Chinese Authorities
Schedule "E" - Properties
Schedule "F" - Equity Ownership of Sino-Top
Schedule "G" - Sino-Top Financial Statements
Schedule "H" - Contracts of Sino-Top
Schedule "I" - Leases of Sino-Top
Schedule "J" - Buyer's Attorney's Escrow Agreement
Schedule "K" - Buyer's Commitment on investment to Sino-Top in 2006

Section 1.06 Applicable Law

This Agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario and the federal laws of Canada applicable therein and
shall be treated, in all respects, as an Ontario contract. Each Party hereto
irrevocably attorns to and submits to the non-exclusive jurisdiction of the
Courts of Ontario with respect to any matter arising hereunder or related
hereto.

Section 1.07 Currency

Unless otherwise indicated, all dollar amounts referred to in this Agreement are
in United States funds.

Section 1.08 Tender

Any tender of documents or money hereunder may be made upon the Parties or their
respective counsel and money may be tendered by official bank draft drawn upon
an American chartered bank or by negotiable cheque payable in United States
funds and certified by a United States bank or trust company.

- 3 -

--------------------------------------------------------------------------------



ARTICLE 2
Purchase and Sale of Purchased Assets

Section 2.01 Purchase and Sale of Purchased Assets

Upon and subject to the terms and conditions hereof, the Seller shall sell,
transfer, assign and set over to the Buyer and the Buyer shall purchase and
acquire from the Seller on the Final Closing Date the Purchased Assets for the
following (the "Purchase Price"):

(a) the sum of SIX HUNDRED AND FIFTY THOUSAND DOLLARS ($650,000.00), payable in
accordance with Section 2.02 hereof;

(b) FOUR MILLION (4,000,000) restricted common shares of the Buyer (the
"Shares") delivered to the Seller's Attorney on the US Closing date, to be held
in escrow pursuant to the terms of the Seller's Attorney's Escrow Agreement
attached hereto as Schedule "A".

The Buyer shall be permitted to direct that the Sino-Top Shares be recorded in
the name of the Buyer's wholly-owned Chinese Subsidiary (the "Buyer's
Subsidiary"), if so requested by the Buyer.

All pending payments pursuant to the Venture Agreement dated April 14, 2005
between the Buyer and the Seller are suspended pending the Final Closing, after
which all such payments shall be waived.

Section 2.02 Payment

Upon and subject to the terms and conditions hereof, the Buyer agrees to pay the
Seller for the Purchased Assets as follows:

(a) Payment by delivery at the signing of this Agreement of a certified cheque
or bank draft in the amount of ONE HUNDRED AND FIFTY THOUSAND DOLLARS
($150,000.00) ("Initial Payment") payable to the Seller, or as the Seller may
otherwise direct, which is non refundable in the event of the termination of
this Agreement but shall be subject to Section 7.02 in the event of such
termination;

(b) Payment by delivery on the U.S. Closing of a certified cheque or bank draft
in the amount of ONE HUNDRED THOUSAND DOLLARS ($100,000.00) payable to the
Seller or as the Seller may otherwise direct (the "Second Payment"). ;

(c) Payment by delivery on the Final Closing date of a certified cheque or bank
draft in the amount of FOUR HUNDRED THOUSAND DOLLARS ($400,000.00) payable to
the Seller, or as the Seller may otherwise direct;

Section 2.03 Payment Obligation to Sino-Top

Upon and subject to the terms and conditions hereof, the Buyer agrees to loan
the Seller (the "Loan") for the Sino-Top payment obligation due March 30, 2006
as follows:

- 4 -

--------------------------------------------------------------------------------



Payment by delivery on or before March 30, 2006 directly to Sino-Top of a
certified cheque, bank draft or wire transfer in the amount of TWO HUNDRED AND
FIFTY THOUSAND DOLLARS ($250,000.00) (the "Sino-Top Payment") to be secured by
the share certificate representing 250,000 shares of the Buyer currently held by
Seller (the "Collateral Share Certificate"), such security to be delivered to
the Buyer's Attorneys in escrow at the time of the signing of this Agreement, to
be held by them pursuant to the terms of the escrow agreement attached hereto as
Schedule "J" ("Buyer's Attorneys' Escrow Agreement"). Upon the Final Closing,
the Loan shall be forgiven.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

Section 3.01 Representations And Warranties Of The Seller

The Seller hereby represents and warrant to the Buyer as follows and
acknowledges that the Buyer is relying on these representations and warranties
in entering into this Agreement and the transactions contemplated under this
Agreement:

(a) Corporate Status. Seller is a corporation duly organized, validly existing
and in good standing under the laws of the State of Nevada, and has the
requisite power and authority to own or lease its properties and to carry on its
business as now being conducted.

(b) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby. At the U.S. Closing Seller will have
received all required shareholder approval and taken all corporate action
necessary to authorize the execution and delivery of this Agreement, the
performance of its obligations hereunder and the consummation by it of the
transactions contemplated hereby.

(c) Enforceability. This Agreement has been duly executed and delivered by the
Seller and upon approval by Seller's shareholders, will constitute a legal,
valid and binding obligation of Seller, enforceable against Seller in accordance
with its terms, except as the same may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors' rights generally and general equitable principles regardless of
whether such enforceability is considered in a proceeding at law or in equity.

(d) No Violation. The execution and delivery of this Agreement by Seller and
Sino-Top, the performance by Seller of its obligations hereunder and the
consummation by Seller of the transactions contemplated by this Agreement will
not (a) contravene any provision of the articles of incorporation or bylaws of
Seller, (b) subject to approvals of certain Chinese authorities as more
particularly set out in Schedule "D", violate or conflict with any law, statute,
ordinance, rule, regulation, decree, writ, injunction, judgment or order of any
governmental authority or of any arbitration award that is applicable to,
binding upon or enforceable against Seller or Sino-Top, (c) conflict with,
result in any breach of, or constitute a default (or an event that would, with
the passage of time or the giving of notice or both, constitute a default)
under, or give rise to a right to terminate, amend, modify, abandon or
accelerate, any contract or agreement that is applicable to, binding upon or
enforceable against Seller, or (d) result in or require the creation or
imposition of any lien upon or with respect to any of the property or assets of
Seller.

- 5 -

--------------------------------------------------------------------------------



(e) No Commissions. The Seller has not incurred any obligation for any finder's
or broker's or agent's fees or commissions or similar compensation in connection
with the transactions contemplated by this Agreement.

(f) Ownership of Sino-Top Interest. The Seller owns the Sino-Top Shares pursuant
to the terms of the Sino-Top Joint Venture Contract (as hereinafter defined),
and confirms that the Sino-Top Shares have not been pledged in any manner
whatsoever and are free and clear of any and all liens, mortgages, charges,
hypothecs, claims, security interests, encumbrances and rights of any other
person, corporation or entity whatsoever) other than those arising under Chinese
law or by virtue of the Joint Venture Contract or the Articles of Association.

(g) Sino-Top Consent. The Seller shall provide written consent to this Agreement
by the Majority of the "Sino-Top Shareholders" as defined in S. 8.1 of the Joint
Venture Contract dated January 27, 2005 between the Seller and Sino-Top (the
"Sino-Top Joint Venture Contract"), such consent to include a certificate of the
President of Sino-Top confirming that the Seller has fulfilled all of its
obligations pursuant to the Sino-Top Joint Venture Contract up to and including
the date of such consent. A copy of such consent is attached hereto as Schedule
"C".

(h) Representations Regarding Sino-Top. The Seller is up-to-date and in good
standing with respect to all of its obligations pursuant to the Sino-Top Joint
Venture Contract including, without limitation, all capital contributions
required to be made by the Seller. The Seller confirms that its next capital
contribution in the sum of $250,000.00 is required to be made to Sino-Top no
sooner that March 20, 2006, and the final capital contribution in the sum of
$250,000.00 required to be made by the Seller is due in March 2007.

(i) Representations Regarding the Properties. Sino-Top has validly renewed its
exploration licenses/rights on the properties as more particularly described in
Schedule "E", (the "Properties") all such rights (the "Property Rights") being
valid up to and including the dates indicated on Schedule E, and all required
government permits have been validly issued and are in good standing pursuant to
the laws of the Government of the People's Republic of China. Sino-Top has
exclusive exploratory rights with respect to the Properties pursuant to the laws
of the Government of China, free and clear of all liens, disputes, claims and
encumbrances.

(j) Title to Purchased Assets. The Seller is and, on Final Closing, the Buyer
shall become, the absolute beneficial owner of the Sino-Top Shares, free and
clear of any title defects, mortgages, pledges, hypothecs, security interests,
deemed trusts, liens, charges, encumbrances or rights or claims of others of any
kind whatsoever and is exclusively entitled to possess and dispose of the same,
free and clear pledges, whatsoever sively entitled and is exclu dispose to the
same, subject to the provisions of the Joint Venture Agreement, Articles of
Association and applicable law.

- 6 -

--------------------------------------------------------------------------------



(k) No Options. No person other than the Buyer has any agreement or option or
any right capable of becoming an agreement or option for the purchase from the
Seller of any of the Purchased Assets.

(l) Absence of Conflicting Agreements. The Seller is not a party to, bound or
affected by or subject to any indenture, mortgage, lease, agreement, instrument,
charter or by-law provision, statute, regulation, order, judgment, decree or law
which would be violated, contravened or breached by, or under which any default
would occur as a result of the execution and delivery by it of this Agreement.

(m) Material Contracts. Except for the contracts listed in Schedule "H" (the
"Contracts"), the Seller is not a party to or bound by any material contract or
commitment whether oral or written which affect, in any way, the Purchased
Assets. The Contracts are all in good standing and in full force and effect
unamended and no material default or breach exists.

(n) No Actions. To our knowledge Sino-Top is in compliance with all laws and
regulations applicable to it and its business and there are no (i) actions,
suits, claims, investigations or legal, administrative or arbitration
proceedings pending or threatened against either the Seller or Sino-Top which
affect, in any material way, the Purchased Assets, or (ii) judgments, decrees,
injunctions or orders of any court, governmental authority or arbitrator against
either the Seller or Sino-Top which affect, in any way, the Purchased Assets;

(o) As of the date hereof and as of the U.S. Closing Date, 100% of the equity
ownership interests of Sino-Top are owned by the Sino-Top Shareholders and the
Seller as reflected in Schedule "F". Other than as set forth in the Sino-Top
Venture Contract, there are no options, warrants or other securities exercisable
for, convertible into, or exchangeable for, equity ownership interests of
Sino-Top or any subscriptions, agreements or commitments for Sino-Top to issue
any equity ownership interests of Sino-Top, nor any voting agreements,
preemptive rights, rights of first refusal or redemption rights with respect to
the equity ownership interests of Sino-Top;

(p) The only approvals required of any governmental agency or body with respect
to any transaction contemplated by this Agreement, and with respect to
Sino-Top's rights with respect to the Properties are set forth on Schedule "D";

(q) The financial statements of Sino-Top as of December 31, 2004 and for the
year then ended and as of September 30, 2005 (the "Sino-Top Financial
Statements") are attached hereto as Schedule "G"; the Sino-Top Financial
Statements fairly present the financial position of Sino-Top at the dates
thereof and the results of operations for the periods then ended; Seller shall
deliver to Buyer prior to the U.S. Closing, audited financial statements of
Sino-Top for the year ended December 31, 2005, which shall be prepared in
accordance with U.S. Generally Accepted Accounting Principles ("GAAP") and will
fairly present the financial position of Sino-Top at the date thereof and the
results of operations for the period then ended;

- 7 -

--------------------------------------------------------------------------------



(r) Sino-Top has accurately prepared and timely filed all tax returns which are
required to be filed by it, and has paid all taxes shown to be due and payable
on said returns or on any assessment made against it or any of its property or
assets by any taxing authority which are due and payable;

(s) Schedule "I" sets forth and describes all leases or agreements to lease
under which Sino-Top leases any real property, and Sino-Top is not in default of
any of its material obligations under any lease;

(t) Sino-Top is the owner of and has good and marketable title to all of its
properties and assets set forth on the Sino-Top Financial Statements and all
assets acquired by Sino-Top since September 30, 2005, free and clear of all
mortgages, charges, pledges, security interests, liens, claims or demands of any
nature whatsoever ("Encumbrances"), except those which may have been incurred in
the ordinary course of business;

(u) Sino-Top has no liabilities except for liabilities set forth on the Sino-Top
Financial Statements or which have arisen after September 30, 2005 in the
ordinary course of business;

(v) Sino-Top has set forth on Schedule "H" any and all material contracts
including without limitation, those related to the Property Rights set forth
below, whether written or oral, to which it is a party, and Sino-Top is not, nor
is any party thereto, in breach or default thereunder;

(w) Sino-Top owns or validly holds all licenses, franchises, permits, approvals,
authorizations and registrations that are necessary for it to own, lease or
operate its properties and assets and to conduct its business as now conducted
and its business has been and is being conducted in material compliance with all
such licenses, franchises, permits, approvals, authorizations and registrations;

(x) Since December 31, 2005, Sino-Top has not engaged in any transaction not in
the ordinary curse of business, nor has it entered into any agreement requiring
the payment of more than $5,000 in the aggregate), nor has it granted any
license or sublicense of any of its Property Rights and has taken such action as
is necessary to preserve and maintain all such Property Rights

Section 3.02 Representations and Warranties of the Buyer

The Buyer hereby represents and warrant to the Seller as follows and
acknowledges that the Seller is relying on these representations and warranties
in entering into this Agreement and the transactions contemplated under this
Agreement:

- 8 -

--------------------------------------------------------------------------------



(a) Corporate Status. Buyer is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware, and has the
requisite power and authority to own or lease its properties and to carry on its
business as now being conducted.

(b) Power and Authority. Buyer has the power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby.

(c) Enforceability. This Agreement has been duly executed and delivered by the
Buyer constitutes a legal, valid and binding obligation of Buyer, enforceable
against Buyer in accordance with its terms, except as the same may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors' rights generally and general equitable
principles regardless of whether such enforceability is considered in a
proceeding at law or in equity.

(d) Violation. The execution and delivery of this Agreement by Buyer, the
performance by Buyer of its obligations hereunder and the consummation by Buyer
of the transactions contemplated by this Agreement will not (a) contravene any
provision of the certificate of incorporation or bylaws of Buyer, (b) violate or
conflict with any law, statute, ordinance, rule, regulation, decree, writ,
injunction, judgment or order of any governmental authority or of any
arbitration award that is applicable to, binding upon or enforceable against
Buyer, (c) conflict with, result in any breach of, or constitute a default (or
an event that would, with the passage of time or the giving of notice or both,
constitute a default) under, or give rise to a right to terminate, amend,
modify, abandon or accelerate, any contract or agreement that is applicable to,
binding upon or enforceable against Buyer, (d) result in or require the creation
or imposition of any lien upon or with respect to any of the property or assets
of Buyer.

(e) Buyer Shares. The Shares, when issued to Seller as provided herein, will be
duly issued, fully paid and non-assessable.

(f) SEC Filings. Since January 1, 2005, Buyer has filed with the United States
Securities and Exchange Commission ("SEC") all material forms, statements,
reports and other documents (including all exhibits, amendments and supplements
thereto) required to be filed by Buyer under the Securities Exchange Act of
1934, as amended ("Exchange Act"), collectively the "Exchange Act Documents",
all of which complied in all material respects with the applicable requirements
of the Exchange Act. As of their respective dates, none of the Exchange Act
Documents contained any untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made not
misleading.

(g) Buyer's commitment. Buyer promises to complete investments to Sino-Top in
2006 according to the amount of investment and time table in Schedule "K".

- 9 -

--------------------------------------------------------------------------------



Section 3.03 Commission

Each Party represents and warrants to the other Party that no Person is entitled
to a brokerage commission, finder's fee or other like payment in connection with
the purchase and sale contemplated hereby.

Section 3.04 Disclosure.

None of the foregoing representations, warranties and statements of fact
contains any untrue statement of material fact or omits to state any material
fact necessary to make any such representation, warranty or statement not
misleading to a prospective purchaser of the Purchased Assets seeking full
information concerning the matters which are the subject of such
representations, warranties and statements.

ARTICLE 4
OTHER COVENANTS OF THE PARTIES

Section 4.01 Investment Representations.

(a) The Seller is a sophisticated investor and has such knowledge and experience
in financial and business matters that it is capable of evaluating the merits
and risks of an investment in the Shares.

(b) The Seller is acquiring the Shares for its own account and not with a view
toward distribution in a manner that would violate the Securities Act of 1933,
as amended ("Securities Act").

(c) The Seller understands that the Shares have not been registered under the
Securities Act. The Seller agrees that it will not sell or otherwise dispose of
any of the Shares unless such sale or other disposition has been registered
under the Securities Act or is exempt from registration under the Securities Act
and has been registered or qualified or is exempt from registration or
qualification under applicable state securities laws. The Seller acknowledges
that, until such time as the Shares have been registered under the Securities
Act or otherwise may be sold pursuant to Rule 144 under the Securities Act
("Rule 144") without any restriction as to the number of securities as of a
particular date that can then be immediately sold, the certificates evidencing
the Shares may bear a restrictive legend in substantially the following form:

> > THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
> > UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES MAY NOT BE
> > SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
> > STATEMENT FOR THE SECURITIES UNDER SAID ACT UNLESS SOLD PURSUANT TO RULE 144
> > OF SAID ACT OR UNLESS THE SECURITIES ARE OTHERWISE SOLD, TRANSFERRED OR
> > ASSIGNED IN COMPLIANCE WITH ALL APPLICABLE SECURITIES LAWS.

- 10 -

--------------------------------------------------------------------------------



Section 4.02 Actions to Satisfy Closing Conditions

Each of the Parties hereto hereby agrees to take all such commercially
reasonable actions as are within its power to control, and to use commercially
reasonable efforts to cause other actions to be taken which are not within its
power to control, so as to ensure compliance with any conditions set forth in
this Agreement which are for the benefit of any other Party hereto.

Section 4.03 Access for Investigation

The Buyer shall be entitled to conduct, prior to the U. S. Closing, a due
diligence review of the assets, properties, books, records, business,
operations, and financial condition of Sino-Top (hereinafter referred to as "Due
Diligence Review"). The Seller and Sino-Top and their respective officers,
employees and agents shall facilitate such review by the Buyer and its
representatives (including its attorneys, accountants and consultants) and shall
furnish all information as may be reasonably requested by such reviewing party,
and shall afford such reviewing party and its representatives an opportunity to
examine such books, records and properties of Sino-Top as may be requested.

ARTICLE 5
INDEMNIFICATION

Section 5.01 Obligation to Indemnify

Each party hereto agrees to indemnify and hold harmless the other party hereto
and its officers, directors, employees, affiliates and agents from, against and
in respect of, the full amount of any and all liabilities, damages, claims,
deficiencies, fines, assessments, losses, taxes, penalties, interest, costs and
expenses, including, without limitation, reasonable fees and disbursements of
counsel (collectively, "Indemnifiable Damages"), arising from, relating to,
caused by (whether in whole or in part), in connection with, or incident to any
breach, inaccuracy or violation of any of the representations, warranties,
covenants or agreements of such indemnifying party contained in this Agreement,
in any schedule or exhibit to this Agreement, or in any certificate delivered by
such indemnifying party in connection with this Agreement on the Closing Date.

Section 5.02 Survival of Representations and Warranties

Each of the representations and warranties made by any party hereto in this
Agreement or pursuant hereto shall survive after the Final Closing Date for a
period of 2 years. Notwithstanding any knowledge of facts determined or
determinable by any party by investigation, each party shall have the right to
fully rely on the representations, warranties, covenants and agreements of the
other party contained in this Agreement or in any other documents or papers
delivered in connection herewith. However, any representation or warranty known
to be false by a Party prior to the Final Closing shall not survive such Final
Closing. Each representation, warranty, covenant and agreement of any party
contained in this Agreement is independent of each other representation,
warranty, covenant and agreement.

- 11 -

--------------------------------------------------------------------------------



Section 5.03 Third Party Actions

With respect to each claim made by a third party for which an Indemnified Party
(as hereinafter defined) seeks indemnification under this Article 5 (a "Third
Party Claim"), the Indemnified Party shall give prompt notice to the
Indemnifying Party (as hereinafter defined) of the Third Party Claim, provided
that failure to give such notice promptly shall not relieve or limit the
obligations of the Indemnifying Party except to the extent the Indemnifying
Party has been materially prejudiced thereby (and such failure to notify the
Indemnifying Party will not relieve the Indemnifying Party from any other
liability it may have to the Indemnified Party). The Indemnifying Party will
have the right to defend the Indemnified Party against any Third Party Claim
with counsel of the Indemnifying Party's choice reasonably satisfactory to the
Indemnified Party so long as and to the extent that (a) the Indemnifying Party
notifies the Indemnified Party in writing, within fifteen (15) days after
receipt from the Indemnified Party of notice of the claim, that the Indemnifying
Party will indemnify and defend the Indemnified Party and agrees in writing to
provide such defense and indemnification, from and against any Indemnifiable
Damages with respect to which such Indemnified Party is entitled to
indemnification and defense under Section 5.01 hereof that the Indemnified Party
may suffer resulting from, arising out of, relating to, in the nature of, or
caused by the claim; (b) the claim seeks the recovery of solely money damages
and does not contain a claim for an injunction, specific performance, a
declaration of rights or other equitable relief; (c) the Indemnifying Party
conducts the defense of the claim actively and diligently; and (d)
representation of both the Indemnified Party and the Indemnifying Party by the
counsel selected by the Indemnifying Party would not create an actual or
potential conflict of interest between the Indemnified Party and the
Indemnifying Party. In all other cases, the Indemnified Party shall be entitled
to retain its own separate counsel and control the defense of the Third Party
Claim, all at the sole cost and expense of the Indemnifying Party. If there is a
conflict of interest, however, that would prevent counsel for the Indemnifying
Party from also representing the Indemnified Party as reasonably determined by
the Indemnified Party, then the Indemnified Party shall have the right to select
separate counsel, at the Indemnifying Party's sole cost and expense, to
participate in the defense of such action on behalf of the Indemnified Party.
After notice from the Indemnifying Party to the Indemnified Party of its
election to so assume the defense thereof, the Indemnifying Party will not be
liable to the Indemnified Party pursuant to the provisions of this Article 5 for
the related counsel and paralegal fees and expenses subsequently incurred by the
Indemnified Party in connection with the defense thereof, unless (i) the
Indemnified Party shall have employed counsel in accordance with the provisions
of this paragraph, (ii) the Indemnifying Party shall not have employed counsel
reasonably satisfactory to the Indemnified Party to represent the Indemnified
Party within a reasonable time after notice of the commencement of the action,
or (iii) the Indemnifying Party has not authorized the employment of counsel for
the Indemnified Party at the expense of the Indemnifying Party. Notwithstanding
anything to the contrary in this Agreement, the Indemnifying Party shall have no
right to settle or compromise, without the prior written consent of the
Indemnified Party, any action or claim to the extent the settlement or
compromise provides for any injunctive or other equitable relief against the
Indemnified Party other than monetary damages, or does not include as an
unconditional term thereof the providing to the Indemnified Party by the third
party of a release, in form and substance acceptable to the Indemnified Party,
of all liability in respect of such claim. Nothing stated herein shall otherwise
affect the Indemnifying Party's obligation to pay the Indemnified Party any
Indemnifiable Damages pursuant to the provisions of this Article 5. The
Indemnified Party shall reasonably cooperate with the Indemnifying Party in the
defense of any action or claim assumed by the Indemnifying Party in accordance
with the terms hereof and shall make available to the Indemnifying Party such
information as the Indemnifying Party reasonably requests in connection with any
such defense. For purposes of this Article 5, an "Indemnified Party" shall mean
a party claiming defense or indemnification under this Article 5 and an
"Indemnifying Party" shall mean a party from whom defense or indemnification is
sought under this Article 5. With regard to any Third Party Claims for which
indemnification is payable hereunder, such indemnification shall be paid by the
Indemnifying Party upon the earliest to occur of:

- 12 -

--------------------------------------------------------------------------------



(a) the entry of a judgment against the Indemnified Party and the expiration of
any applicable appeal period, or if earlier, ten (10) days prior to the date
that the judgment creditor has the right to execute the judgment; (b) the entry
of a non-appealable judgment or final appellate decision against the Indemnified
Party; (c) a settlement of the claim; or (d) with respect to indemnities for tax
liabilities, upon the issuance of any binding resolution by a taxation
authority. Notwithstanding the foregoing, expenses of counsel to the Indemnified
Party shall be reimbursed on a solicitor-client basis by the Indemnifying Party.
All indemnification claims not paid when due shall bear interest at a rate equal
to the lesser of 10% per annum or the highest rate permitted by law.

Section 5.04 Right to Indemnification Not Affected by Knowledge or Waiver

The right to indemnification, payment of Indemnifiable Damages or other remedy
based upon breach of representations, warranties, covenants, agreements or
obligations or otherwise will not be affected by any investigation conducted (or
not conducted) with respect to, or knowledge acquired (or capable of being
acquired) at any time, whether before or after the execution and delivery of
this Agreement or the Closing Date, with respect to the accuracy or inaccuracy
of or compliance with any such representation, warranty, covenant, agreement or
obligation. The waiver of any condition based on the accuracy of any
representation or warranty, or on the performance of or compliance with any
covenant, agreement or obligation, will not affect the right to indemnification,
payment of Indemnifiable Damages or other remedy based on such representations,
warranties, covenants, agreements and obligations.

Section 5.05

Notwithstanding anything in this Article 5 to the contrary, Seller and Buyer
shall not be entitled to indemnification with respect to a breach of any
representation or warranty unless the amount of such claim or claims, in the
aggregate, exceed one hundred thousand dollars ($100,000) (each, a "Permitted
Claim") and neither Party shall be entitled to indemnification or damages for
any amount in excess of three million six hundred fifty thousand dollars
($3,650,000).



ARTICLE 6
CONDITIONS PRECEDENT TO THE PERFORMANCE BY THE PARTIES
OF THEIR OBLIGATIONS UNDER THIS AGREEMENT

Section 6.01 Buyer's Conditions

The obligation of the Buyer to complete the purchase of the Purchased Assets
hereunder shall be subject to the satisfaction of, or compliance with, at or
before the Final Closing, each of the following conditions precedent (each of
which is hereby acknowledged to be inserted for the exclusive benefit of the
Buyer and may be waived by it in whole or in part):

- 13 -

--------------------------------------------------------------------------------



(a) This Agreement and the transfer of the Sino-Top Shares from the Seller to
the Buyer or its subsidiary have been approved by the competent commerce bureau
in the People's Republic of China ("Approval Authority"), without any additional
or different conditions being imposed which are not agreed to by the parties in
writing;

(b) Appropriate documents have been issued or approved by appropriate Chinese
governmental authorities, reflecting that the Buyer or its subsidiary has become
a new shareholder of Sino-Top holding 60% of the equity interests of Sino-Top,
without any additional or different conditions being imposed which are not
agreed to by the parties in writing;

(c) The representations and warranties of the Seller and Sino-Top contained in
this Agreement shall be true and correct at and as of the U.S. Closing Date and
the Final Closing with the same force and effect as though made at and as of
such time. The Seller shall have performed and complied with all of its
obligations required by this Agreement to be performed or complied with at or
prior to the U.S. Closing Date and the Final Closing. The Seller shall have
delivered to the Buyer a certificate, dated as of the U.S. Closing Date and the
Final Closing, duly signed by the Seller's and Sino-Top's respective presidents
or chief executive officers, certifying that such respective representations and
warranties are true and correct and that all such obligations have been
performed and complied with;

(d) Between the date hereof and the Final Closing, (i) there shall have been no
material adverse change in or to Sino-Top or any of its properties, assets or
business and (ii) there shall have been no adverse legislative or regulatory
change affecting in any material adverse way Sino-Top or any of its properties,
assets or business, and there shall have been delivered to the Buyer
certificates to that effect, dated the U.S. Closing Date and the Final Closing
and signed by the respective president or chief executive officer of the Seller
and Sino-Top;

(e) The Seller shall have delivered to the Buyer the following with respect to
itself and with respect to Sino-Top (i) copies of their charter documents as in
effect immediately prior to the U. S. Closing Date and Final Closing, and (ii)
copies of resolutions adopted by their respective board of directors and
shareholders authorizing the transactions contemplated by this Agreement;

(f) The Seller has provided to the Buyer a true and correct copy of (a) the
documents, consents, certificates, licenses and registrations as set out in
Schedule "D", (b) a certificate of good standing of the Seller issued by the
Secretary of State of the State of its incorporation as of a date not more than
ten (10) days prior to the U.S. Closing Date, and (c) such further and other
documentation as reasonably requested by the Buyer or its counsel, including a
release of obligation under the Venture Agreement of the Parties at the Final
Closing;

(g) There shall not be pending or threatened any action or proceeding by or
before any court or other governmental body that shall seek to restrain,
prohibit, invalidate or collect damages arising out of the transactions
contemplated by this Agreement, and that, in the reasonable judgment of the
Buyer, makes it inadvisable to proceed with the transactions contemplated
hereby;

- 14 -

--------------------------------------------------------------------------------



(h) Sino-Top and the Seller shall have received consents to the transactions
contemplated hereby and waivers of rights to terminate or modify any material
rights or obligations of Sino-Top from any person or entity from whom such
consent or waiver is required under any contract, permit or license to which
Sino-Top or the Properties are bound as of a date not more than ten (10) days
prior to the Final Closing Date;

(i) The Seller shall have delivered to the Buyer audited financial statements of
Sino-Top for the twelve month period ended December 31, 2005, such audit to be
performed by GHP Horwath P.C. in conformity with GAAP and the rules and
regulations of the SEC and unaudited quarterly financial statements as of a date
within 30 days of the end of each quarter; and

(j) The Seller shall have complied with all reasonable due diligence requests
including but not limited to delivery to the Buyer of all geological and
technical data related to any of the Properties described herein as well as maps
and surveys.

Section 6.02 Seller's Conditions

The obligation of the Seller to complete the sale of the Purchased Assets
hereunder shall be subject to the satisfaction of, or compliance with, at or
before the Closing Time, each of the following conditions precedent (each of
which is hereby acknowledged to be inserted for the exclusive benefit of the
Seller and may be waived in whole or in part).

(a) Between the date hereof and the U.S. and Final Closing Dates, there shall
have been no material adverse change in or to Buyer or any of its properties,
assets or business; all representations and warranties shall be true on the U.S.
Closing Date and Final Closing Date and Buyer shall have performed its
obligations pursuant to this Agreement and there shall have been delivered to
the Seller a certificate to that effect, dated the U.S. Closing Date and Final
Closing Date and signed by the President of Buyer.

(b) The Buyer shall have delivered to Seller the following: (i) copies of its
Charter documents as in effect immediately prior to the U.S. Closing Date, (ii)
copies of resolutions adopted by its Board of Directors authorizing the
transactions contemplated by the Agreement; (iii) a good standing certificate as
of a date not more than 10 days prior to the U,S. Closing Date and (iv) such
further and other documentation as reasonably requested by the Seller or its
counsel.

(c) There shall not be pending or threatened any action or proceeding by or
before any court or other governmental body that shall seek to restrain,
prohibit, invalidate, or collect damages arising out of the transactions
contemplated by this Agreement, and that, in the reasonable judgment of Seller,
makes it inadvisable to proceed with the transactions contemplated hereby.

- 15 -

--------------------------------------------------------------------------------



(d) Seller shall receive the Shares and the Payment specified in Section 2.02(b)
on the U.S. Closing Date.

(e) Seller shall receive the Payment specified in Section 2.02(c) on the Final
Closing Date.

ARTICLE 7
TERMINATION

Section 7.01

This Agreement may be terminated prior to the Final Closing Date solely by:



(a) the mutual written consent of the Parties;

(b) the Buyer (i) as a result of Seller's breach of a material representation,
warranty or covenant or (ii) if the Final Closing does not occur within ninety
(90) days from the U.S. Closing Date; or

(c) the Seller (i) as a result of Buyer's breach of a material representation,
warranty or covenant or (ii) if the Final Closing does not occur within one
hundred and eighty (180) days from the U.S. Closing Date.

Section 7.02

Upon termination for any reason, the Shares and the Collateral Share Certificate
held in escrow by the Seller's and Buyer's attorneys respectively shall be
promptly released to Buyer. In addition, the Initial Payment ($150,000) and 50%
of the Second Payment ($50,000) shall be applied to cash payments required to be
made by the Buyer under the Venture Agreement dated April 14, 2005 between the
Buyer and the Seller, and all obligations under such Venture Agreement shall
remain effective. Furthermore, the Sino-Top Payment ($250,000) made by the Buyer
pursuant to Section 2.03 and the other 50% of the Second Payment ($50,000) shall
be returned to the Buyer within 5 business days of the termination. In the event
that the aforesaid payment is not returned to the Buyer accordingly, the Buyer's
attorneys shall be authorized to release the Collateral Share Certificate to the
Buyer in full satisfaction of said payment and neither party shall have any
other obligation, or indebtedness to the other under this Agreement.



Section 7.03

If this Agreement is terminated prior to the Final Closing Buyer shall fully
cooperate and take any and all reasonably commercial measures at Seller's
expense to reflect the Seller's ownership interest in the Sino-Top Shares
pursuant to the applicable provisions of Chinese law.



- 16 -

--------------------------------------------------------------------------------



ARTICLE 8
GENERAL PROVISIONS

Section 8.01 Notices

All notices, requests, demands, claims, and other communications hereunder shall
be in writing and shall be delivered by certified or registered mail (first
class postage pre-paid), guaranteed overnight delivery, or facsimile
transmission if such transmission is confirmed by delivery by certified or
registered mail (first class postage pre-paid) or guaranteed overnight delivery,
to the following addresses and fax numbers (or to such other addresses or fax
numbers which such party shall designate in writing to the other party):

if to the Seller: Sino Silver Corp.   310 Riverside Drive   Suite 2301   New
York, NY 10025   Attention: David Bikerman, President   Fax:(860) 434-7718    
with a copy to: Akerman Senterfitt   One S.E. 3rd Ave., 28th Floor   Miami,
Florida 33131   Attn.: Leonard H. Bloom, Esquire   Fax: (305) 374-5095     if to
the Sino-Top: Sanhe Sino-Top Resources and Technologies, LTD.   North Jingha
Road 45, Yanjiao Economic Development Zone,   Sanhe City Hebei Province, 065201,
P.R. China   Attn: Mr. Liang Li Minn   Fax: 86-10-61597354         if to Silver
Dragon: Silver Dragon Resources, Inc.   1121 Steeles Avenue West   Suite 803
Toronto, Ontario, Canada M2R3W7   Attn: Marc Hazout, President   Fax: (416)
661-9510     with a copy to: Garfin Zeidenberg LLP   5255 Yonge Street   Suite
800   Toronto, Ontario, Canada M2N 6P4   Attn: Stephen M. Cohen   Fax: (416)
512-9992

- 17 -

--------------------------------------------------------------------------------



Notice shall be deemed given on the date sent if sent by facsimile transmission
and on the date delivered (or the date of refusal of delivery) if sent by
overnight delivery or certified or registered mail.

Section 8.02 Entire Agreement; No Third Party Beneficiaries

This Agreement (including the exhibits and schedules attached hereto) and the
certificates delivered on the Closing Dates pursuant hereto, contain the entire
understanding of the parties hereto in respect of their respective subject
matters and supersede all prior (oral or written) agreements, understandings,
representations and warranties between or among the parties with respect to such
subject matters. The exhibits and schedules constitute a part hereof as though
set forth in full above. This Agreement is not intended to confer upon any
person or entity, other than the parties hereto, any rights or remedies
hereunder. Each party hereto agrees that, except for the statements,
representations and warranties contained in this Agreement and any exhibit,
schedule or document attached hereto and any certificate delivered on the
Effective Date pursuant hereto. Neither party hereto makes any other statements,
representations or warranties (whether in writing or otherwise) that the other
is entitled to rely upon, and each hereby disclaims any other statements,
representations or warranties (whether in writing or otherwise) made by each
party hereto or any of the officers, directors, employees, agents, financial and
legal advisors or other representatives of such party with respect to the
preparation, execution and delivery of this Agreement and any exhibit, schedule
or document attached hereto, notwithstanding the delivery or disclosure to the
other or the other's representatives of any documentation or other information
(whether oral or written) with respect to any one or more of the foregoing.

Section 8.03 Transaction Costs

Except as otherwise provided in this Agreement, the parties hereto shall pay
their own fees and expenses, including their own counsel fees, incurred in
connection with this Agreement or any transaction contemplated hereby.

Section 8.04 Amendment; Waiver

This Agreement may not be modified, amended, supplemented, cancelled or
discharged, except by written instrument executed by all parties hereto. No
failure to exercise, and no delay in exercising, any right, power or privilege
under this Agreement shall operate as a waiver, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude the exercise of any
other right, power or privilege. No waiver of any breach of any provision shall
be deemed to be a waiver of any preceding or succeeding breach of the same or
any other provision, nor shall any waiver be implied from any course of dealing
between the parties hereto. No extension of time for performance of any
obligations or other acts hereunder or under any other agreement shall be deemed
to be an extension of the time for performance of any other obligations or any
other acts. The rights and remedies of the parties under this Agreement are in
addition to all other rights and remedies, at law or equity, that they may have
against each other.

Section 8.05 Binding Effect; Assignment

The rights and obligations of this Agreement shall bind and inure to the benefit
of the parties hereto and their respective successors and assigns. Nothing
expressed or implied herein shall be construed to give any other person or
entity any legal or equitable rights hereunder. This Agreement and/or the rights
and obligations under this Agreement may not be assigned by either party hereto
without the prior written consent of the other party hereto; provided that Sino
Silver may assign this Agreement and/or its rights and obligations hereunder to
any successor to its business who/which agrees to assume its obligations
hereunder. Any other purported assignment of rights or obligations in violation
of this Agreement is void.

- 18 -

--------------------------------------------------------------------------------



Section 8.06 Counterparts

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one and the same
instrument. A telecopy signature of any party hereto shall be considered to have
the same binding legal effect as an original signature. Both English and Chinese
versions of this Agreement shall be same meaning and have the same binding legal
effect.

Section 8.07 Interpretation

The headings contained in this Agreement and on the schedules are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement or the schedules. Whenever the words "include," "includes" or
"including" are used in this Agreement, they shall be deemed to be followed by
the words "without limitation." Terms defined in the singular shall have a
comparable meaning when used in the plural, and vice versa. As used in this
Agreement, the neuter gender shall also denote the masculine and feminine, and
the masculine gender shall also denote the neuter and feminine, where the
context so permits.

Section 8.08 Governing Law

This Agreement shall be governed pursuant to the laws of the of Province of
Ontario and the Federal laws of Canada.

Section 8.09 Severability

If any provision of this Agreement is determined to be invalid, illegal or
unenforceable, the remaining provisions of this Agreement shall remain in full
force, if the essential terms and conditions of this Agreement for each party
hereto remain valid, binding and enforceable.

Section 8.10 Construction

The parties hereto agree and acknowledge that they have jointly participated in
the negotiation and drafting of this Agreement. In the event of an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumptions or burdens of
proof shall arise favoring any party hereto by virtue of the authorship of any
of the provisions of this Agreement. Any reference to any federal, provincial,
state, local, or foreign statute or law shall be deemed also to refer to all
rules and regulations promulgated thereunder, unless the context requires
otherwise. If any party hereto has breached any representation, warranty, or
covenant contained herein in any respect, the fact that there exists another
representation, warranty, or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which the party has not
breached shall not detract from or mitigate the fact that the party is in breach
of the first representation, warranty, or covenant.

- 19 -

--------------------------------------------------------------------------------



Section 8.11 Equity Transfer Agreement

The parties agree to enter into a simple Equity Transfer Agreement forthwith
following the signing of this Agreement, in order to facilitate the approval of
this transaction in China.

{Signatures On Following Page}

 

 

 

- 20 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF

, the parties hereto have caused this Agreement to be duly executed and
delivered as of the day and year first above written.



SILVER DRAGON RESOURCES INC.   By: Name: Marc Hazout Title: President I have
authority to bind the Corporation     SINO SILVER CORP.   By: Name: David
Bikerman Title: President I have authority to bind the Corporation     SANHE
SINO-TOP RESOURCES AND TECHNOLOGIES, LTD.   By: Name: Liang Limin Title:
Director I have authority to bind the Corporation

 

- 21 -

--------------------------------------------------------------------------------



SCHEDULE "A"

Seller's Attorney's Escrow Agreement

SEE ATTACHED

 

 

 

 

 

 

- 22 -

--------------------------------------------------------------------------------



SCHEDULE "B"

Description of Purchased Assets

1. Sino-Top Shares - a sixty percent (60%) equity interest in Sanhe Sino-Top
Resources and Technologies, Ltd.

2. Contracts - all right, title and interest of the Seller in, to and under, and
the full benefit of the Sino-Top Joint Venture Contract, a list of which is set
forth in Schedule H.

 

 

 

 

 

- 23 -

--------------------------------------------------------------------------------



SCHEDULE "C"

Consent of Sino-Top and its Shareholders

SEE ATTACHED

 

 

 

 

 

- 24 -

--------------------------------------------------------------------------------



SCHEDULE "D"

Consents of Chinese Authorities

1. Approval and Approval Certificate from local Approving Authority (Provincial
Department of Commerce) to approve the Equity Transfer Agreement, the Amended
Joint Venture Contract and the Articles of Association;

2. Obtain new Business License issued by State Administration of Industry and
Commerce;

3. Obtain Post-Equity Transfer Registrations.

 

 

 

 

- 25 -

--------------------------------------------------------------------------------



SCHEDULE "E"

Properties*

1. AOBAOTUGOUNAO Right Owner Sanhe Sino Top Resource and Technology Ltd.
Exploring Agency North China Geological Prospecting Bureau General Exploration
Agency Location Gaoyingzi Village, Muxinai Town, Keshiketeng, Chifeng, Inner
Mongolia     2. SHIDIDONGGOU   Right Owner Sanhe Sino Top Resource and
Technology Ltd. Exploring Agency North China Geological Prospecting Bureau
General Exploration Agency Location Hongguang Town, Keshiketeng County, Chifeng,
Inner Mongolia     3. ZHUANXINHU   Right Owner Sanhe Sino Top Resource and
Technology Ltd. Exploring Agency North China Geological Prospecting Bureau
General Exploration Agency Location Guandi Town, Keshiketeng County, Chifeng,
Inner Mongolia     4. LIANGDI   Right Owner Sanhe Sino Top Resource and
Technology Ltd. Exploring Agency North China Geological Prospecting Bureau
General Exploration Agency Location Xindi Town, Keshiketeng County, Chifeng,
Inner Mongolia     5. DADI   Right Owner Hebei Hua Guan Science and Technology
Park Co. Ltd. Exploring organization North China Geological Prospecting Bureau
General Exploration Agency Location Reshui Town, Keshiketeng County, Chifeng
City, Inner Mongolia   6. LAOPANDAO BEIHOU Right Owner Hebei Hua Guan Science
and Technology Park Co. Ltd. Exploring organization North China Geological
Prospecting Bureau General Exploration Agency Location Xindi Town, Keshiketeng
County, Chifeng City, Inner Mongolia

- 26 -

--------------------------------------------------------------------------------



* See attached for license numbers and specific locations for each listed
property.       7. YUANLINZIBEISHAN Right Owner Hebei Hua Guan Science and
Technology Park Co. Ltd. Exploring organization North China Geological
Prospecting Bureau General Exploration Agency Location Tongxing Town,
Keshiketeng County, Chifeng, Inner Mongolia     8. SAIHANAOBAO   Right Owner
North China Geological Prospecting Bureau General Exploration Agency Exploring
organization North China Geological Prospecting Bureau General Exploration
Agency Location Reshuit Town, Keshiketeng County, Chifeng, Inner Mongolia      
9. ERBAHUO   Right Owner North China Geological Prospecting Bureau General
Exploration Agency Location Maoshandong Town, Wengniute County, Chifeng, Inner
Mongolia

 

 

- 27 -

--------------------------------------------------------------------------------



SCHEDULE "F"     Equity Ownership of Sino-Top     1. ZHOU, Lin, Chinese citizen,
ID No.132821196411020529, holds 31.2% of Sino Top     2. DUAN, Huanchun, Chinese
citizen, ID No. 131082196612010819, holds 4.8% of Sino Top     3. SHI, Zhongmei,
Chinese citizen, ID No. 132821196410270526, holds 1.6% of Sino Top     4. ZHANG,
Hongliang, Chinese citizen, ID No. 132821560916053, holds 0.8% of Sino Top    
5. YANG, Wen, Chinese citizen, ID No. 132821581225051, holds 0.8% of Sino Top  
  6. YANG, Guofu, Chinese citizen, ID No. 132821370427051, holds 0.8% of Sino
Top

 

- 28 -

--------------------------------------------------------------------------------



SCHEDULE "G"

Sino-Top Financial Statements

SEE ATTACHED

 

 

 

 

- 29 -

--------------------------------------------------------------------------------



SCHEDULE "H"

Contracts of Sino-Top

 

Signing date

Name

Contracting party

Remarks

Sep 30, 2003

Exploration Right Cooperation

North China Geological

 

 

Agreement

Prospecting Bureau General

 

 

 

Exploration Agency

 

Sep. 30, 2003

Exploration Right Cooperation

Beijing Asikelai Bio-

 

 

Agreement

Engineering Ltd.

 

Oct 17, 2003

Cooperation Agreement

Inner Mongolia Xingye

terminated

 

 

Mineral Ltd.

 

Oct 28, 2003

Exploration Right Cooperation

Hebei Hua Guan Science and

 

 

Agreement

Technology Park Ltd.

 

June 8, 2004

Dazuozishan Exploration

Zhou Yaozhen

 

 

Right transfer Agreement

 

 

June 8, 2004

Naizishan Exploration Right

Zhou Yaozhen

 

 

Transfer Agreement

 

 

June 10, 2004

Geological Drilling Agreement

Chifeng Songnan Geological

Terminated on

 

 

Exploration Co.

July 6, 2004

Jan 26 2004

Xiaoluojiagou Exploraiton

Feng Jun

 

 

Right Transfer Agreement

 

 

Sep 10, 2004

Paoshouyingzi Exploration

Li Zhenjiang

 

 

Right Transfer Agreement

 

 

Sep 10, 2004

Mining Right Registration

Li Zhenjiang

 

 

Cooperation Agreement

 

 

Oct 20, 2004

Naizishan, Dazuozishan,

Gao Xuedong

 

 

Paoshouyingzi Geophysics

 

 

 

Work Agreement

 

 

Nov. 29, 2004

Mining Rights Ownership

North China Geological

 

 

Confirmation Letter

Prospecting Bureau General

 

 

 

Exploration Agency, Hebei

 

 

 

Hua Guan Science and

 

 

 

Technology Park Ltd., Beijing

 

 

 

Asikelai Bio-Engineering Ltd.

 

Dec 6, 2004

Dazuozishan and Naizishan

 

 

 

Exploration right transfer

Jiang Wencheng

 

 

agreement

 

 

- 30 -

--------------------------------------------------------------------------------



SCHEDULE "I"

Leases of Sino-Top

Sino Top leases a total office area of 410 square meters from North China
Geological Prospecting Bureau General Exploration Agency at a price of 150 RMB
per square meter per year (excluding water, heating and electricity charges).
The term of the lease is from January 1, 2003 to December 31, 2007. The location
is the office building on the right front side of North China Geological
Prospecting Bureau General Exploration Agency.

 

 

 

 

- 31 -

--------------------------------------------------------------------------------



SCHEDULE "J"

Buyer's Attorney's Escrow Agreement

SEE ATTACHED

 

 

 

 

 

- 32 -

--------------------------------------------------------------------------------



SCHEDULE "K"

Buyer's Commitment on investment to Sino-Top in 2006

Buyer promises to invest, at least, 10,749,502 RMB to Sino-Top in 2006. The
investment items as following:

1. Debts of the Company in 2005 662,000 RMB 2. Company's basic running cost in
2006 1,877,200 RMB 3. Minimum keeping costs for 6 properties of the Company
1,659,300 RMB 4. Investment on focused property - Erbahuo Silver Mine 4,058,030
RMB     (1) Exploration investment in Erbahuo 2,520,030 RMB Costs for licences
and permission 1,538,000 RMB 5. Investment on 2 emphasized properties 2,492,972
RMB     (1) Saihanaobao   1,565,432 RMB Zhuanxinhu   927,540 RMB         Total:
10,749,502 RMB   (about $1,343,687)       Time table of investments promised by
the Buyer:         1. March 30, 2006 $ 250,000   2. May 20, 2006 $ 96,000   3.
July 31, 2006 $ 300,000   4. Remaining investment ($697,000) shall be paid in
equal monthly instalments from August to December 20, 2006).

 

- 33 -

--------------------------------------------------------------------------------



SANHE SINO-TOP RESOURCES & TECHNOLOGIES, LTD.

UNANIMOUS WRITTEN CONSENT
of the
BOARD OF DIRECTORS
IN LIEU OF A SPECIAL MEETING

March 16, 2006

The undersigned, being and constituting all of the directors of SANHE SINO-TOP
RESOURCES & TECHNOLOGIES, LTD., a limited liability company and joint venture
organized and existing under the laws of the People's Republic of China
("Sino-Top"), hereby take the following actions and adopt the following
resolutions.

RESOLVED,

that as required under Section 8.1 of the Joint Venture Contract dated January
27, 2005 between Sino-Top, Sino-Top Shareholders (as defined in the Joint
Venture Contract) and Sino Silver Corp., a Nevada corporation ("Sino Silver"),
the undersigned directors consent to Sino Silver transferring its entire 60%
interest in Sino-Top to Silver Dragon Resources Inc., a corporation incorporated
under the laws of the State of Delaware ("Silver Dragon"), pursuant to the terms
of the Asset Purchase Agreement dated March 16, 2006 among Sino Silver, Sino-Top
and Silver Dragon.



[SIGNATURES TO FOLLOW ON NEXT PAGE]

 

 

- 34 -

--------------------------------------------------------------------------------



The undersigned directors have executed this Unanimous Written Consent in Lieu
of a Special Meeting as of the date first written above.

DIRECTORS:           Ian Park                   Duan Huanchun                  
Randall Martin                   Liang Limin                   Jiao Wensheng  

 

- 35 -

--------------------------------------------------------------------------------



SANHE SINO-TOP RESOURCES & TECHNOLOGIES, LTD.

WRITTEN CONSENT
of the
SHAREHOLDERS
IN LIEU OF A SPECIAL MEETING

March 16, 2006

The undersigned, being and constituting all of the shareholders ("Sino-Top
Shareholders") of SANHE SINO-TOP RESOURCES & TECHNOLOGIES, LTD., a limited
liability company and joint venture organized and existing under the laws of the
People's Republic of China ("Sino-Top"), hereby take the following actions and
adopt the following resolutions.

RESOLVED,

that as required under Section 8.1 of the Joint Venture Contract dated January
27, 2005 between Sino-Top, Sino-Top Shareholders (as defined in the Joint
Venture Contract) and Sino Silver Corp., a Nevada corporation ("Sino Silver"),
the undersigned Sino-Top Shareholders consent to Sino Silver transferring its
entire 60% interest in Sino-Top to Silver Dragon Resources Inc., a corporation
incorporated under the laws of the State of Delaware ("Silver Dragon"), pursuant
to the terms of the Asset Purchase Agreement dated March 16, 2006 among Sino
Silver, Sino-Top and Silver Dragon, and furthermore, we waive our first right of
refusal to purchase such interest from Sino Silver.



[SIGNATURES TO FOLLOW ON NEXT PAGE]

 

 

- 36 -

--------------------------------------------------------------------------------



The undersigned Sino-Top Shareholders have executed this Written Consent in Lieu
of a Special Meeting as of the date first written above.

SHAREHOLDERS:           Zhou Lin               Duan Huanchun               Shi
Zhongmei               Zhang Hongliang               Yang Wen               Yang
Guofu  

 

- 37 -

--------------------------------------------------------------------------------